Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/26/2020, with respect to the previous objection to the drawings have been fully considered and are persuasive.  Applicant has submitted a replacement Figure 2 which addresses the labeling issues pertaining to inner surfaces 43c & 43d.  The previous objection to the drawings has been withdrawn. 

Applicant’s arguments, see Remarks, filed 10/26/2020, with respect to the previous objections to claims 3-5, 7, & 21 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous objections to claims 3-5, 7, & 21 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 10/26/2020, with respect to the previous 103 rejection of claim 1 under modified Lee have been fully considered and are persuasive.  Applicant has amended claim 1 regarding inserting the bearing housing insert along a central axis of the through opening of the bearing housing shell from the front end to the rear end, which does not appear to be taught by modified Lee.  The previous 103 rejection of claim 1 under modified Lee has been withdrawn. 

In view of the amendments below, Examiner considers the application to be placed in condition for allowance.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chad Bruggeman on 10/26/2020.

The application has been amended as follows: 

Canceled claims
Cancel claims 22-24.

Allowed claims
Claims 1, 3-5, 7, & 21 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate or suggest fairly the claim elements pertaining to Applicant's claimed method of manufacturing a wash tub of claim 1, and more particularly the manufacturing of two pre-products including a first pre-product having a bearing housing shell made of aluminum, and then inserting a bearing housing insert along a central axis of a through opening of the bearing housing shell from the front end to the rear end.  Examiner considers the best prior art of record to be Lee et al. (US 20140076006, “Lee”), Gomez et al. (EP 2460924, “Gomez”).  
Lee teaches an aluminum bearing housing having a hub (see Figures 1-2, tub 11, bearing housing 130, bearing hub 131, bearings 132 & 133.  [0071]-[0072]).  Examiner had interpreted bearing 
Gomez teaches forming a tub with a bearing hub assembly (e.g. sleeve, not including the metal bearing hub itself), as well as coupling the plastic sleeve with the bearing hub via shrink fit or molding (see Figures 1, 3, & 6, tub 1, bearing hub 6, plastic sleeve 17, parts of plastic sleeve 46a & 46b.  [0013], [0018]-[0020], [0047]).  Gomez also does not appear to teach the particulars of Applicant’s claimed inserting step.  
While not considered to read on the claimed method, Examiner also notes previously cited Borque (US 9212447) and Dahlmann et al. (US 20070068199, “Dahlmann”) for pertinence.  Borque teaches forming a first pre-product and a second pre-product (see Figures 4-6, first pre-product 15, second pre-product 16.  Dahlmann teaches injection molding a metallic bearing block/hub (see Figures 7a-7b, bearing block 4, hub 5, mold 14, plastic compound 17.  [0031]-[0034]).
Upon further search no other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 1, 3-5, 7, & 21 are allowed over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Kornakov at 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1714